Exhibit 10.7
 
ASSET ACQUISITION AGREEMENT


This Asset Acquisition Agreement (this “Agreement”) is made and entered into
this 8th day of August, 2011 (the “Effective Date”), by and between Petron
Energy II, Inc., a Nevada corporation and its assigns (“Petron” or the
“Company”) and ONE Energy Capital Corp., a Nevada corporation and its assigns
(“ONE Capital”) and ONE Energy International Corp., and its assigns (“ONE
International”, and collectively with ONE Capital, “ONE Energy”) sometimes
hereinafter being referred to each individually as a “Party” and collectively as
the “Parties”.


W I T N E S S E T H:


WHEREAS, ONE Energy and certain of its Affiliates and Associations hold
ownership in certain oil and gas leases and interests as set forth on Exhibit A
attached hereto (the “Interests”);


WHEREAS, Petron desires to acquire the Interests from ONE Energy (and where
applicable, its Affiliates and Associates and/or Security Owners), pursuant to
the terms and conditions of this Agreement as set forth below (the
“Acquisition”); and


WHEREAS, the Parties desire to set forth the terms and conditions pursuant to
which Petron will complete the Acquisition.


NOW, THEREFORE, in consideration for the promises and pledges contained below
and other good and valuable consideration, which consideration the Parties
acknowledge receipt of, and the promises and the mutual covenants, agreements,
and considerations herein contained, the Parties hereto agree as follows:


1.            Acquisition of the Interests.  In consideration for the
Acquisition Consideration and subject to the satisfaction or waiver of the
Closing Conditions, Petron agrees to enter into a superceding Definitive
Agreement setting forth the Agreed Upon Transaction Structure with the relevant
ONE Energy Entities (and where applicable, their Security Owners) to acquire the
Interests, prior to the Deadline.
 
 
2.            Acquisition Consideration.  In consideration for the Acquisition
of the Interests, Petron agrees to provide the relevant ONE Energy Entity (or
its Security Owners depending on the Agreed Upon Transaction Structure) the
following “Acquisition Consideration”:


(a) Shares of Convertible Preferred Stock which provide the holder(s) thereof
the right to convert such shares into $5,910,000 of total value based on the
trading price of Petron’s (or following the consummation of the Asset Purchase,
Restaurant Concepts’) common stock on the date of such conversion (the
“Aggregate Conversion Value”) based on the trading price of such common stock on
the public market on which it then trades as calculated in such Convertible
Preferred Stock designation (the “Conversion Price”).

 
 

--------------------------------------------------------------------------------

 
(b) The “Convertible Preferred Stock” shall be designated by the Board of
Directors of Petron (or Restaurant Concepts following the Asset Purchase) and
have the following rights, preferences and privileges, in addition to the
Aggregate Conversion Value:


(i)  
Voting rights equal to one (1) vote per share of Convertible Preferred Stock on
all shareholder matters, regardless of the number of shares of common stock such
Convertible Preferred Stock may have the right to convert into;

 
 

(ii)  
A blocker preventing the conversion of such Convertible Preferred Stock by the
holder(s) thereof to the extent that subsequent to such conversion, such
holders(s) would beneficially own in excess of 9.99% of the shares of common
stock outstanding immediately after giving effect to such conversion (the
“Conversion Limitation”).  Beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”).



(iii)  
A provision providing for the automatic conversion into common stock of (A) one
half (1/2) of such Convertible Preferred Stock held by each holder on February
15, 2012 and (B) the remaining shares of Convertible Preferred Stock held by
each holder thereof on September 15, 2012, based on the Trading Price on each
conversion date, subject in each case to the Conversion Limitation, which may be
waived by any holder thereof with sixty-one (61) days prior written notice to
Petron.



(iv)  
The shares of common stock issuable in connection with the conversion of the
Convertible Preferred Stock held by each holder thereof shall also be subject to
a lock-up, pursuant to which each holder thereof may not sell any shares of
common stock issuable upon conversion of the Convertible Preferred Stock for the
first year after the issuance of such Convertible Preferred Stock; only 70% of
such shares of common stock which any holder holds during months thirteen (13)
to eighteen (18) after the Company’s filing of a Current Report on Form 8-K
disclosing the closing of the Company’s planned Asset Purchase Agreement (the
“Asset Purchase”) relating to the acquisition of the assets of Petron Energy II,
Inc.; and can freely sell such shares with no sales restriction thereafter
(subject in each case to Applicable Laws).



 
 

--------------------------------------------------------------------------------

 
(c) Payment of $53,000 upon execution of this Agreement and others pursuant to a
list attached hereto.


3.            Acquisition Type.  The Acquisitions may be affected by the
Parties’ entry into a:
 
(a) Share Exchange Agreement;
 
(b) Merger;


(c) Asset Purchase Agreement; or


(d) Such other agreement reflecting such other transaction structure as the
parties’ thereto (and where applicable, their Security Owners) shall mutually
approve (such approved agreement and structure being defined herein as the
“Agreed Upon Transaction Structure”).


(e)  Each Acquisition of Interests and each transaction with a separate ONE
Energy Entity may be structured differently, with the pro rata amount of the
total Acquisition Consideration payable as determined by ONE Energy (and agreed
upon by such ONE Energy Entities and where applicable Security Owners) in its
sole and absolute discretion, to (A) the various ONE Energy Entities (or in the
event that a Share Exchange or similar transaction is agreed to, the Security
Owners of such ONE Energy Entities); and/or (B) allocated to the purchase of the
various Interests as determined by ONE Energy (and the applicable ONE Energy
Entity) in its sole and absolute discretion.


(f) Any Agreed Upon Transaction Structure shall be structured as to comply in
all respects with Applicable Laws.


4.            Deadline. This Agreement shall be effective as of the Effective
Date and shall bind the Parties and require them to complete the Acquisition,
subject only to the satisfaction (or waiver) of the Closing Conditions prior to
sixty days (the “Deadline”), provided that this Agreement can be terminated at
any time with the mutual consent of all Parties hereto.  In the event the
Closing Conditions are not satisfied (or waived) prior to the Deadline and the
Deadline is not otherwise extended by the Parties in writing prior to such
Deadline, this Agreement shall be terminated and be of no force and effect.


5. Assignment and Successors.


(a) All of the terms, provisions and conditions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the Parties
hereto and their respective successors and permitted assigns.  This Agreement
and the terms and conditions hereof shall be automatically assigned to, assumed
by and transferred from Petron to Restaurant Concepts of America Inc., a Nevada
corporation (“Restaurant Concepts”), upon the consummation of the proposed Asset
Purchase Agreement (the “Asset Purchase”) between Petron and Restaurant
Concepts, without any required action by any Party hereto or Restaurant Concepts
(the “Assumption”).  Effective immediately upon the Assumption, each reference
herein to the “Company”, “Petron” or words of similar meaning shall be deemed to
be automatically replaced by a reference to Restaurant Concepts and Restaurant
Concepts, by agreeing to acquire the assets of Petron and to affect the
transactions contemplated by the Asset Purchase, shall be deemed to have
automatically confirmed, agreed to, certified, acknowledged and assumed the
terms and conditions of this Agreement by its execution of the Asset Purchase.
Following the Assumption, Petron shall have no further rights under,
requirements or liabilities in connection with, or obligations under this
Agreement, except as set forth in Section 10 (collectively the “Continuing
Obligations”); notwithstanding the fact that Restaurant Concepts shall also be
deemed to have agreed to and to be bound by the Continuing Obligations. ONE
Energy hereby consents and approves the Assumption.   For the sake of clarity
and in an abundance of caution, effective as of the Asset Purchase, the
Convertible Preferred Stock issuable in connection with the Acquisition shall be
designated in Restaurant Concepts and convertible into Restaurant Concepts
common stock and Restaurant Concepts shall enter into the Definitive Agreements
with the relevant ONE Energy Entities and where applicable Security Owners.
 
 
 

--------------------------------------------------------------------------------

 
(b) Petron agrees that the Interests are owned by ONE Energy and various of its
Affiliates and Associates and confirms, agrees and ratifies the assignment by
ONE Energy, without the required consent or approval of Petron, of certain
portions of the Acquisition Consideration to ONE Energy’s Affiliates and
Associates and/or the Security Owners of its Affiliates and Associates, without
the prior approval or consent of Petron.


(c) Each reference herein to Petron shall refer to Petron and its successors or
assigns, including, but not limited to Restaurant Concepts.  Each reference
herein to ONE Energy shall refer to ONE Energy and its successors and assigns,
including, but not limited to its Affiliates and Associates and designated ONE
Energy Entities.


6.            ONE Energy Closing Conditions.  ONE Energy shall have delivered or
caused to be delivered to Petron the following, on or prior to the Deadline,
unless the delivery of which has been waived by Petron:


(a) PCAOB Audited financial statements of the Interests (in the event the Agreed
Upon Transaction Structure is an asset acquisition or similar transaction
involving only the acquisition of the Interests) or the appropriate ONE Energy
Entity (in the event the Agreed Upon Transaction Structure is a Share Exchange,
Merger or similar transaction involving the acquisition of the related ONE
Energy Entity), and where required, interim and pro forma financial statements
as required by Form 8-K and Regulation S-K;
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
(b) Where the Agreed Upon Transaction Structure requires the approval of the
Board of Directors, Managers and/or Security Owners of any ONE Energy Entity,
minutes of the respective Directors, Managers and/or Security Owners approving
the Agreed Upon Transaction Structure and the Definitive Agreement(s); and


(c) Executed Definitive Agreement(s) and such other documents, materials,
confirmations and ancillary documents that are required to be provided pursuant
to the terms of the Definitive Agreement(s).


7. Petron Closing Conditions.  Petron shall have delivered or caused to be
delivered to ONE Energy, the following on or prior to the Deadline, unless the
delivery of which has been waived by ONE Energy (or where applicable, the
respective ONE Energy Entity):


(a) Where the Agreed Upon Transaction Structure requires the approval of the
Board of Directors and/or shareholders of Petron, minutes of the respective
Directors and shareholders of Petron approving the Agreed Upon Transaction
Structure and the Definitive Agreement(s);


(b) Executed Definitive Agreement(s) and such other documents, materials,
confirmations and ancillary documents that are required to be provided pursuant
to the terms of the Definitive Agreement(s); and


(c) Obtained DTC eligibility or taken steps to be approved for DTC eligibility
within four days of execution of the Asset Purchase Agreement between Petron and
Restaurant Concepts Inc.


8.            Non-Circumvention. In consideration for One Energy entering into
this Agreement, which Petron hereby confirms the adequacy and sufficiency of,
Petron agrees that prior to the Deadline (in each case, as and if extended),
neither it, nor its Affiliates, officers, directors, consultants, or employees
will (i) deal with, discuss, enter into any written or oral agreement or
understanding with, solicit, or respond to any solicitation, directly or
indirectly, with any person, firm or entity in connection with any transaction
similar to or affecting the Acquisition, without the prior written consent of
One Energy, (ii) circumvent One Energy or this Agreement in any manner, (iii)
participate in business dealings that would adversely impact the proposed
Acquisition, or (iv) deal with, contact, enter into any written or oral
agreement or understanding with, or solicit any companies, whether public or
private in connection with an Acquisition or sale of the Interests.


9.            Mutual Representations, Covenants and Warranties.  Each of the
Parties, for themselves and for the benefit of each of the other Party hereto,
represents, covenants and warranties that:


(a) Such Party has all requisite power and authority, corporate or otherwise, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the legal, valid and
binding obligation of such Party enforceable against such Party in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general equitable principles;
 
 
 

--------------------------------------------------------------------------------

 
(b) The execution and delivery by such Party and the consummation of the
transactions contemplated hereby and thereby do not and shall not, by the lapse
of time, the giving of notice or otherwise: (i) constitute a violation of any
law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such Party is
bound or affected;


(c) The Parties agree that, from time to time, each of them will take such other
action and to execute, acknowledge and deliver such contracts, deeds, or other
documents as may be reasonably requested and necessary or appropriate to carry
out the purposes and intent of this Agreement and the transactions contemplated
herein; and


(d) The Parties agree that in all dealings with each other, related to this
Agreement that they shall act, at all times, in good faith and with due
diligence.


10.   Confidentiality. Petron, and its officers, directors, employees and agents
shall maintain in strict confidence and not copy, disclose or transfer to any
other party (a) all confidential business and financial information regarding
ONE Energy and each ONE Energy Entity and their Affiliates and Associates,
including without limitation, information regarding the Interests and
projections, business plans, marketing plans, product development plans,
pricing, costs, customer, vendor and supplier lists and identification, channels
of distribution, and terms of identification of proposed or actual contracts,
and (b) all other confidential information of ONE Energy, each ONE Energy Entity
and each Affiliate and Associate thereof, except in connection with or in
furtherance of the Acquisition. The terms, conditions and requirements of this
Section 10 shall survive any termination of this Agreement.
 
11. Authority. The Parties warrant by their signature below that each is
authorized to sign this Agreement, and in the event that any Party is an entity,
that such signatory has full power to bind the Party, and that such Party has
obtained all required approvals to enter into this Agreement.  The Parties
further warrant that each has executed this Agreement of their own free will and
accord and for purposes and consideration set forth.


12. Definitions.  The following terms used throughout this Agreement shall have
the definitions provided below:


(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and in the case of any natural Person shall include all relatives and family
members of such Person. For purposes of this definition, a Person shall be
deemed to control another Person if such first Person and/or any relatives or
family members of such first Person directly or indirectly owns or holds five
percent (5%) or more of the ownership interests in such other Person;
 
 
 

--------------------------------------------------------------------------------

 
(b) “Applicable Laws” mean state or federal securities laws, including, but not
limited to Rule 144 of the Securities Act of 1933, as amended;


(c) “Associate” when used to indicate a relationship with any Person, means (1)
a corporation or organization (other than the Person or a majority-owned
subsidiary of the Person) of which such Person is an officer or partner or is,
directly or indirectly, the beneficial owner of 10 percent or more of any class
of equity securities, (2) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar capacity, and (3) any relative or spouse of such Person, or any
relative of such spouse, who has the same home as such Person or who is a
Director or officer of the Person or any of its parents or subsidiaries.  When
used in conjunction with Affiliate, as in “Affiliates and Associates”, such term
shall also refer to Associates of Affiliates of the Person being referenced;


(d) “Definitive Agreement” means an agreement in form mutually agreeable by the
parties thereto, evidencing the Agreed Upon Transaction Structure;


(e) “ONE Energy Entity” or “ONE Energy Entities” shall mean ONE Energy Capital
Corp. a Nevada corporation; ONE Energy International Corp., a Nevada
corporation; and/or their Affiliates and Associates (including Associates of
Affiliates);


(f) “Security Owners” mean the shareholders, option holders, warrant holders,
members and/or other security owners of a Person’s outstanding securities; and


(g) “Person” means an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity.


13. Section Headings. Section headings are for convenience only and shall not
define or limit the provisions of this Agreement.
 
 
14. Governing Law.  This Agreement shall be deemed to have been made in the
State of Texas and shall be construed, and the rights and liabilities
determined, in accordance with the law of the State of Texas, without regard to
the conflicts of laws rules of such jurisdiction.


 
 

--------------------------------------------------------------------------------

 
15. Severability.  Should any clause, sentence, paragraph, subsection, Section
or Article of this Agreement be judicially declared to be invalid, unenforceable
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Agreement, and the Parties agree that the part or parts of
this Agreement so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom by the Parties, and the remainder will have the same
force and effectiveness as if such stricken part or parts had never been
included herein.


16. Entire Agreement.  This Agreement and all other agreements and documents
referred herein constitutes the entire agreement between Petron and ONE
Energy.  No other agreements, covenants, representations or warranties, express
or implied, oral or written, have been made by any Party hereto to any other
Party concerning the subject matter hereof.  All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, representations,
covenants and warranties concerning the subject matter hereof are merged herein.


17. Successors. This Agreement shall be binding upon and inure to the benefit of
Petron and ONE Energy and their respective successors and assigns.  Any
purchaser or acquiror of substantially all of the assets or outstanding
securities of Petron (including, but not limited to Restaurant Concepts) shall
be deemed a successor hereunder and shall further be deemed to have acquired and
agreed to be bound by the terms and conditions of this Agreement.
 
18. Extended Meanings. In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders. The word “person” includes an individual, body
corporate, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.


19. Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one party and faxed or scanned and emailed to another party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.



Acquisition Acknowledgement.  Petron agrees hereby to complete the development
of the 14 wells on the Redder lease, within six months from herein.  Petron also
agrees to issue more preference shares similar to those being issued to the ONE
Energy shareholders for their working interest shareholders in Redder.














[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above to be effective as of the Effective Date.




THE “COMPANY”
Petron Energy II, Inc.


           /s/ Floyd L. Smith
Floyd L. Smith
President
 


“ONE International”                                           
ONE Energy International Corp.



/s/ Daniel Vesco
Daniel Vesco
President


 
“ONE Capital”                                
ONE Energy Capital Corp.
 
/s/ Daniel Vesco
Daniel Vesco
President


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


INTERESTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 